Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the “wherein” (last 4 lines) clause lacks antecedent basis, as the installation portion is not a portion of the “rack” (line 1), and as the rack is so used only “when” (line 4 from last) the rack is installed.  In effect, the “whereby” (last 4 lines) clause lacks antecedent basis.  
; or if you will, the “whereby” clause is merely a statement of intended use.
	As to claim 8, “the containers” (line 6) lack antecedent basis.
	As to claim 8, is “the container” (line 12) one of the many “containers” (of line 6), or maybe the “container” (line 2)?
	As to claim 8, how many containers is this claim limited to at a minimum?  It could be as few as 2, as maybe “the containers” (line 7) includes “a container” and “the container”; or it could be as many as 4 (i.e. “a container”, “the container” and the “containers”).  What is Applicant’s intent?
	As to claim 20, which of the many possible containers does “the container” (line 2) relate back to, if any?
	As to claim 22, how many containers is this claim limited to at a minimum?  It could be as few as 2, as maybe “the containers” (line 7) includes “a container” and “the container” (line 2 from last); or it could be as many as 4 (i.e. “a container” (line 2), “the container” (line 2 from last) and the “containers” (line 4)).  What is Applicant’s intent?
	

Claim(s) 1,2,3,5 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Drynkin 9,782,778.
As to claims 1,2, Drynkin et al 9,782,778 teach a rack 12 configured to hold specimen containers 14, the rack configured to be installed in a rack installation portion of a system the rack including: holding portion through which tubes 14 pass in a row (visible, Figure 1)1; leg portion (walls of rack 12) that support the structure the defines the rows, the legs extending below the containers 14 (visible 9).  The posts 34 will “engage” (line 26, col. 3) the bottom of the tubes 34, and thus the tube bottoms are visible from below.  The rack is such that when installed onto 10, the posts 34 may lift the engaged tubes to second stationary position, the posts then restricting the tubes from moving back down.  The system is for research and medical testing, suggestive of analysis.  Claim 1 is directed to a “rack”, remainder of which is use oriented, especially as the claim states that the “rack” does something “when the container rack installed” (claim 1).  No installation is apparent in this claim.
	







As to claim 3,
	
    PNG
    media_image1.png
    207
    555
    media_image1.png
    Greyscale


As to claim 5, note the opening 24 configured to locate/seat the rack (lines 12-18, col. 3).

Claim(s) 1,2,5,8,9,10,11,13,15,22 is/are rejected under 35 U.S.C. 102a1,a2 as being anticipated by Edens et al 2014/0112845.
As to claims 1,2,8,9,10, Edens et al 2014/0112845 (1449) teaches (Figure 28) a rack 212 to hold containers 210, the containers that retain specimens (Para 70), the rack including: holding portion providing holes 2808 which hold the containers; and leg portions (side walls of frame 2806) that extend below the containers 210 (visible in Figure 29).  The containers are visible from the bottom view.  The rack is installed in the heater block 2802 which is a part of the analysis device (processing module).  The block 2802 (base) has cavities (holes) that receive the containers 210, and which convey heat to the walls of the containers, such cavity walls of which are contacting the containers, and thus restrict displacement.    
As to claim 5,

    PNG
    media_image2.png
    273
    560
    media_image2.png
    Greyscale



As to claims 9,22, note the grippers 1800 that lift and move the containers 210, the grippers being part of the system (Para 93,162; Figure 18,19).
As to claims 10,11,13,

    PNG
    media_image3.png
    269
    736
    media_image3.png
    Greyscale


As to claim 15, the bucket 3606 (Figure 36, Para 239) positions the rack in the apparatus 100/102 of Figures 1,2.
As to claim 20, the sensor can determine
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al CN 106622432 teach use of a claw 105 to remove tubes from a rack.
Teng et al 2012/0244047 teach connecting a rack 60 containing a test tube 12, the rack connected to an analyzer.  Contrary to Applicant’s claims 8 and 22, the tube 12 extends beyond the bottom of the rack.
Lackner et al ES 24002227 places a rack PR into an analysis unit 250.  (Figure 15)
Abe 3396388 teach connecting a rack to an analysis unit, but not the particularly claimed analysis/rack connection.
Hansen et al 20080072664 teach (Para 15) moving a rack into an analyzer.
 Blumenfeld 3,127,773 teach (Figure 2) a rack 120 connected to an analyzer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
        
            
    

    
        1 The rack may have wells, per lines 39, col.1, suggestive of holder portion.  Regardless, there must be a support separating each row, as otherwise the final rows would fall over.